Name: 95/504/EC: Commission Decision of 23 November 1995 repealing recommendation 88/285/EEC on third party financing
 Type: Decision_ENTSCHEID
 Subject Matter: financing and investment;  energy policy
 Date Published: 1995-12-05

 Avis juridique important|31995D050495/504/EC: Commission Decision of 23 November 1995 repealing recommendation 88/285/EEC on third party financing Official Journal L 290 , 05/12/1995 P. 0009 - 0009COMMISSION DECISION of 23 November 1995 repealing recommendation 88/285/EEC on third party financing (95/504/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 155 thereof, Whereas Commission recommendation 88/285/EEC (1) was adopted in order to propose measures to the Member States to encourage third party financing for investments in energy efficiency; Whereas the area targeted by this recommendation has now been covered by Council Directive 93/76/EEC of 13 September 1993 to limit carbon dioxide emissions by improving energy efficiency (SAVE) (2); Whereas the Commission's assessment in 1991 of the implementation of this recommendation by the Member States show the results to be very uneven and in some cases fairly ineffectual; Whereas recommendation 88/285/EEC has been overtaken by developments in the Community's legislative process and is thus no longer relevant, HAS ADOPTED THIS DECISION: Article 1 Recommendation 88/285/EEC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 November 1995. For the Commission Christos PAPOUTSIS Member of the Commission